An unpub|ishcild order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

lN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

l\/IARSHALL BURGESS, JR., No. 61961
Appellant,

vs.

GABRELLIE BARRY; AND CARA J. F § L H U
BARRY,

Respondents. APR 05 2013

TRAC\E K. L|NDEMAN

CLE `suP waco R
ORDER DISMISSING APPEAL

On January 29, 2013, this court directed appellant to properly

serve his civil proper person appeal statement on respondents and gave
him until February 13, 2013, to file a properly completed certificate of
service in this court. Our January 29 order further cautioned appellant
that his failure to comply with this court’s directive would result in the
dismissal of this appeal. To date, appellant has failed to comply with this

directive. Accordingly, we dismiss this appeal as abandoned.

lt is so ORDERED.

 

ccc Hon. Janet J. Berry, District Judge
Marshall Burgess, Jr.
Cara J. Barry
S"FRE“;EFC°URT Gabrellie Barry
"E‘”“"` Washoe District Court Clerk

(o) 1947A 

 

/§ ©QQ`CZT